Exhibit 99.3 Claim Amount (1) Distributions & Value Consideration (2) Base Less: Contribution Net Pro Rata Share in $ Claim Amount to Reorg WMI Claim Amount Net Cash Runoff Notes of C/S Allocation LTI Value Total LTI Face Senior Notes Claim Floating Rate Prepetition $ $ ) $ Post-Petition ) Fixed Rate Prepetition $ $ ) $ Post-Petition ) Total ) Senior Subordinated Notes Claim Prepetition $ ) $ Post-Petition ) General Unsecured Claims (3) Prepetition $ Post-Petition CCB Guarantees Claims (4) Prepetition $ Post-Petition PIERS Claims (4), (5) Total $ $ ) $ Notes: Claim amounts shown net of opt-out elections; total contribution from all Senior Note claimants total $40mm. Cash, Runoff Notes and Reorganized Common Stock distributions shown for total class; however, distributions to claimants within the class will vary depending on individual elections. Includes claims paid day one and in the the disputed claims reserve. Amounts reflect both the preferred and common portions of total claim amounts. Despite the PIERS having a prepetition claim of $789 mm, because of their obligation to payover interest at the contract rate (which exceeds the federal judgment rate for allclasses except the Senior Floating Rate Notes) their recovery is effectively capped.As of the Effective date, that cap amount is $241.4mm and will continue to be reduced every month due to the delta between the FJR and contract rate. Claim Amount (1) Distributions & Value Consideration (2) Base Net Common Claim Less: Claim Runoff Stock Amount Contribution Amount Net Cash Notes Allocation LTI Value Total LTI Face Senior Notes Claim Floating Rate Prepetition $ $ ) $ Post-Petition - - - Remaining Post-Petition - ) - - Fixed Rate Prepetition ) - Post-Petition - ) Total ) Senior Subordinated Notes Claim Prepetition ) Post-Petition - ) General Unsecured Claims (3) Prepetition - Post-Petition - CCB Guarantees Claims (4) Prepetition - Post-Petition - PIERS Claims (4), (5) - Total $ $ ) $ Notes: Claim amounts shown net of opt-out elections Cash, Runoff Notes and Reorganized Common Stock distributions shown for total class; however, distributions to claimants within the class will vary depending on individual elections. Includes claims paid day one and in the the disputed claims reserve. Amounts reflect both the preferred and common portions of total claim amounts. Despite the PIERS having a prepetition claim of $789 mm, because of their obligation to payover interest at the contract rate (which exceeds the federal judgment rate for all classes except the Senior Floating Rate Notes) their recovery is effectively capped.As of the Effective date, that cap amount is $241.4mm and will continue to be reduced every month due to the delta between the FJR and contract rate.
